PER CURIAM.
Cheryl Becker seeks review of the October 26, 2001, decision of the Merit Systems Protection Board, No. AT315H010632-I-1, dismissing her appeal for lack of jurisdiction because she withdrew her appeal. We affirm.
A board decision must be affirmed unless it is found to be: “(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (2000). Becker argues that her attorney erred in advising her to withdraw her board appeal. It is well settled, however, that Becker “is bound by the consequences of [her] representative’s conduct,” even if she “acted in good faith in relying on the advice and actions” of her attorney. Rowe v. Merit Sys. Prot. Bd., 802 F.2d 434, 437 (Fed.Cir.1986). Because her appeal was withdrawn, the board properly dismissed for lack of jurisdiction. Accordingly, we also lack jurisdiction over *940this appeal, and may not consider the merits of the case.